              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                  CIVIL CASE NO. 3:19-cv-00183-MR


BERTHA LOUISE COVINGTON,        )
                                )
                    Plaintiff,  )
                                )
           vs.                  )                MEMORANDUM OF
                                )                DECISION AND ORDER
ANDREW SAUL, Commissioner       )
of Social Security,             )
                                )
                    Defendant.  )
_______________________________ )

      THIS MATTER is before the Court on the Plaintiff’s Motion for

Summary Judgment [Doc. 16] and the Defendant’s Motion for Summary

Judgment. [Doc. 19].

I.    BACKGROUND

      On January 13, 2015, the Plaintiff, Bertha Covington (the “Plaintiff”),

filed an application for disability and disability insurance benefits under Title

II of the Social Security Act (the “Act”), alleging an onset date of June 28,

2013. [Transcript (“T.”) at 54]. On May 28, 2015, the Plaintiff also filed an

application for supplemental security income under Title XVI of the Act, again

alleging an onset date of June 28, 2013. [Id.]. The Plaintiff’s claim was

initially denied on October 9, 2015, and upon reconsideration on January 12,
2016. [Id. at 270-74, 278-90]. On the Plaintiff’s request, a hearing was held

on December 5, 2017 before an Administrative Law Judge (“ALJ”). [Id. at

54]. On May 14, 2018, the ALJ issued a written decision denying the Plaintiff

benefits, finding that the Plaintiff was not disabled within the meaning of the

Act since the alleged onset date of June 28, 2013. [Id. at 70]. The Appeals

Council denied the Plaintiff’s request for review, thereby making the ALJ’s

decision the final decision of the Commissioner. [Id. at 1-7]. The Plaintiff

has exhausted all available administrative remedies, and this case is now

ripe for review pursuant to 42 U.S.C. § 405(g).

II.   STANDARD OF REVIEW

      The Court’s review of a final decision of the Commissioner is limited to

(1) whether substantial evidence supports the Commissioner’s decision,

Richardson v. Perales, 402 U.S. 389, 401 (1971); and (2) whether the

Commissioner applied the correct legal standards. Hays v. Sullivan, 907

F.2d 1453, 1456 (4th Cir. 1990).       “When examining [a Social Security

Administration] disability determination, a reviewing court is required to

uphold the determination when an ALJ has applied correct legal standards

and the ALJ’s factual findings are supported by substantial evidence.” Bird

v. Comm’r, 699 F.3d 337, 340 (4th Cir. 2012). “Substantial evidence is such

relevant evidence as a reasonable mind might accept as adequate to support


                                       2
a conclusion.” Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005)

(internal quotation marks omitted). “It consists of more than a mere scintilla

of evidence but may be less than a preponderance.” Hancock v. Astrue, 667

F.3d 470, 472 (4th Cir. 2012) (internal quotation marks omitted).

      “In reviewing for substantial evidence, [the Court should] not undertake

to reweigh conflicting evidence, make credibility determinations, or substitute

[its] judgment for that of the ALJ.”       Johnson, 434 F.3d at 653 (internal

quotation marks and alteration omitted).          Rather, “[w]here conflicting

evidence allows reasonable minds to differ,” the Court defers to the ALJ’s

decision. Id. (internal quotation marks omitted). To enable judicial review

for substantial evidence, “[t]he record should include a discussion of which

evidence the ALJ found credible and why, and specific application of the

pertinent legal requirements to the record evidence.” Radford v. Colvin, 734

F.3d 288, 295 (4th Cir. 2013). It is the duty of the ALJ to “build an accurate

and logical bridge from the evidence to his conclusion.” Monroe v. Colvin,

826 F.3d 176, 189 (4th Cir. 2016) (citation omitted).           “Without this

explanation, the reviewing court cannot properly evaluate whether the ALJ

applied the correct legal standard or whether substantial evidence supports

his decisions, and the only recourse is to remand the matter for additional

investigation and explanations.” Mills v. Berryhill, No. 1:16-cv-25-MR, 2017


                                       3
WL 957542, at *4 (W.D.N.C. Mar. 10, 2017) (Reidinger, J.) (citing Radford,

734 F.3d at 295).

III.   THE SEQUENTIAL EVALUATION PROCESS

       A “disability” entitling a claimant to benefits under the Social Security

Act, as relevant here, is “[the] inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. § 423(d)(1)(A). The Social Security Administration Regulations

set out a detailed five-step process for reviewing applications for disability.

20 C.F.R. §§ 404.1520, 416.920; Mascio v. Colvin, 780 F.3d 632, 634 (4th

Cir. 2015). “If an applicant’s claim fails at any step of the process, the ALJ

need not advance to the subsequent steps.” Pass v. Chater, 65 F.3d 1200,

1203 (4th Cir. 1995) (citation omitted). The burden is on the claimant to

make the requisite showing at the first four steps. Id.

       At step one, the ALJ determines whether the claimant is engaged in

substantial gainful activity.   If so, the claimant’s application is denied

regardless of the medical condition, age, education, or work experience of

the claimant. Id. (citing 20 C.F.R. § 416.920). If not, the case progresses to

step two, where the claimant must show a severe impairment. If the claimant


                                       4
does not show any physical or mental deficiencies, or a combination thereof,

which significantly limit the claimant’s ability to perform work activities, then

no severe impairment is established and the claimant is not disabled. Id.

      At step three, the ALJ must determine whether one or more of the

claimant’s impairments meets or equals one of the listed impairments

(“Listings”) found at 20 C.F.R. 404, Appendix 1 to Subpart P. If so, the

claimant is automatically deemed disabled regardless of age, education or

work experience. Id. If not, before proceeding to step four, the ALJ must

assess the claimant’s residual functional capacity (“RFC”). The RFC is an

administrative assessment of “the most” a claimant can still do on a “regular

and continuing basis” notwithstanding the claimant’s medically determinable

impairments and the extent to which those impairments affect the claimant’s

ability to perform work-related functions. Social Security Ruling 96-8p; 20

C.F.R. §§ 404.1546(c); 404.943(c); 416.945.

      At step four, the claimant must show that his or her limitations prevent

the claimant from performing his or her past work. 20 C.F.R. §§ 404.1520,

416.920; Mascio, 780 F.3d at 634. If the claimant can still perform his or her

past work, then the claimant is not disabled.        Id.   Otherwise, the case

progresses to the fifth step where the burden shifts to the Commissioner. At

step five, the Commissioner must establish that, given the claimant’s age,


                                        5
education, work experience, and RFC, the claimant can perform alternative

work which exists in substantial numbers in the national economy. Id.; Hines

v. Barnhart, 453 F.3d 559, 567 (4th Cir. 2006). “The Commissioner typically

offers this evidence through the testimony of a vocational expert responding

to a hypothetical that incorporates the claimant’s limitations.” 20 C.F.R. §§

404.1520, 416.920; Mascio, 780 F.3d at 635. If the Commissioner succeeds

in shouldering his burden at step five, the claimant is not disabled and the

application for benefits must be denied. Id. Otherwise, the claimant is

entitled to benefits.

IV.   THE ALJ’S DECISION

      At step one, the ALJ found that the Plaintiff had not engaged in

substantial gainful activity since her alleged onset date, June 28, 2013. [T.

at 56]. At step two, the ALJ found that the Plaintiff has severe impairments

including “hypertension, diabetes, neuropathy, osteoarthritis, fibromyalgia,

obesity, syncope, hypothyroidism, depression, anxiety, and a schizoaffective

disorder.” [Id. at 62]. At step three, the ALJ determined that the Plaintiff

does not have an impairment or combination of impairments that meets or

medically equals the Listings. [Id. at 63-66]. The ALJ then determined that

the Plaintiff, notwithstanding her impairments, has the RFC:

            [T]o perform light work as defined in 20 CFR
            404.1567(b) and 416.967(b) except she can perform
                                      6
               postural only occasionally and must avoid workplace
               hazards. Further, she can follow short, simple, non-
               detailed/non-routine tasks, but cannot perform work
               at a production rate or on demand. She is able to
               sustain attention and concentration for two hours at
               a time but must avoid concentrated exposure to
               extreme hot and cold environments. She will have
               difficulty dealing with crisis, making complex
               decisions or tolerate [sic] constant changes in
               routine. She can tolerate frequent but not continuous
               contact or interactions with coworkers, supervisors or
               the public. Finally, the claimant will need one or two
               additional 15 minute rest periods in additional [sic] to
               regular breaks.

[Id. at 66].

      At step four, the ALJ identified the Plaintiff’s past relevant work as a

medical assistant and medical secretary.         [Id. at 68]. The ALJ observed,

however, that the Plaintiff is “unable to perform past relevant work as actually

or generally performed.” [Id.]. At step five, based on the testimony of the VE,

the ALJ concluded that, considering the Plaintiff’s age, education, work

experience, and RFC, the Plaintiff is capable of performing other jobs that

exist in significant numbers in the national economy, including laundry folder,

inspector/hand packager, and cashier.           [Id. at 69].   The ALJ therefore

concluded that the Plaintiff was not “disabled” as defined by the Social

Security Act from June 28, 2013, the alleged onset date, through May 14,

2018, the date of the decision. [Id. at 70].



                                          7
V.     DISCUSSION1

       As one of her assignments of error, the Plaintiff argues that the ALJ

erred by finding that the Plaintiff’s fibromyalgia did not medically equal any

listed impairment. [Doc. 16-1 at 7-11].

       SSR 12-2p provides guidance to an ALJ in assessing fibromyalgia in

disability claims. See SSR 12-2p, 2012 WL 3104869, at *2-3 (July 25, 2012).

According to SSR 12-2p, the claimant can show a medically determinable

impairment of fibromyalgia by demonstrating: (1) a diagnosis from an

acceptable medical source and (2) evidence from that source that satisfies

either the 1990 American College of Rheumatology Preliminary Diagnostic

Criteria for fibromyalgia (the “1990 Criteria”) or the 2010 American College

of Rheumatology Preliminary Diagnostic Criteria for fibromyalgia (the “2010

Criteria”).   Id.   Under the 2010 Criteria, a claimant shows a medically

determinable impairment of fibromyalgia by showing: (1) a history of

widespread pain; (2) repeated manifestations of six or more fibromyalgia

symptoms, signs, or co-occurring conditions, especially manifestations of

fatigue, cognitive or memory problems (“fibro fog”), waking unrefreshed,

depression, anxiety disorder, or irritable bowel syndrome; and (3) evidence



1 Rather than set forth the relevant facts in a separate section, the Court has incorporated
the relevant facts into its legal analysis.
                                             8
that other disorders that could cause these repeated manifestations of

symptoms, signs, or co-occurring conditions were excluded. See SSR 12-

2p, 2012 WL 3104869, at *2-3.         SSR 12-2p further states that while

fibromyalgia is not a listed impairment, a claimant can show that he or she is

disabled by establishing that his or her fibromyalgia either medically equals

a Listing or medically equals a Listing in combination with another medically

determinable impairment. Id. at *6.

      Here, the ALJ found that while the Plaintiff’s fibromyalgia was a

medically determinable impairment and a severe impairment, it did not meet

or medically equal the severity of one of the Listings because the claimant

failed to provide

            evidence showing that, during the relevant period,
            she exhibited clinical findings that met the American
            College of Rheumatology criteria for fibromyalgia.
            She has supplied no evidence documenting the
            requisite number of tender point findings. Further,
            she has provided no evidence that medical doctors
            have excluded other impairments as required in SSR
            12-2p. Thus, this diagnosis does not comport with
            the requirements set forth in either SSR 12-2p or 96-
            4p that requires that an “impairment” must result from
            anatomical,      physiological     or    psychological
            abnormalities apparent by medically acceptable
            clinical and laboratory diagnostic techniques.

[T. at 62-63].




                                      9
The ALJ’s analysis of the Plaintiff’s fibromyalgia, however, misstates the

requirements of SSR 12-2p and the record evidence.2 Under SSR-12-2p,

the American College of Rheumatology criteria are only relevant to whether

the Plaintiff’s fibromyalgia is a medically determinable impairment at step

two, not at step three. See SSR 12-2p, 2012 WL 3104869, at *2-3. The ALJ

found that the Plaintiff’s fibromyalgia constitutes a medically determinable

impairment at step two, and therefore found that the Plaintiff’s fibromyalgia

meets the 1990 Criteria or the 2010 Criteria. [T. at 62]. At step three, the

ALJ should have focused on whether the fibromyalgia either medically

equals a Listing or medically equals a Listing in combination with another

medically determinable impairment. Id. at *6. The ALJ, however, never

discussed whether the Plaintiff’s fibromyalgia medically equals a Listing,

either alone or in combination with another medically determinable

impairment.     Rather, at step three, the ALJ confusingly stated that the

Plaintiff presented no “clinical findings that met the American College of

Rheumatology criteria for fibromyalgia.” [Id. at 63]. As such, the ALJ’s

findings at step three contradict his findings at step two. Moreover, the ALJ

appears to have contradicted the record evidence at step three by stating


2 To show a medically determinable impairment of fibromyalgia at step two, the Plaintiff
must meet the 1990 Criteria or the 2010 Criteria. See SSR 12-2p, 2012 WL 3104869, at
*2-3 (July 25, 2012).
                                          10
that the Plaintiff “has supplied no evidence documenting the requisite

number of tender point findings[,]” [id.], despite the record showing that

sufficient tender points were found in three different examinations. [See Doc.

16-1 at 9-10 (citing T. at 624, 2354, 2802)]. As such, the ALJ’s decision

contains an insufficient record of the basis for the ALJ’s ruling, Gordon v.

Schweiker, 725 F.2d 232, 235 (4th Cir. 1984), and fails to “build an accurate

and logical bridge from the evidence to his conclusion.” Monroe v. Colvin,

826 F.3d 176, 189 (4th Cir. 2016) (citation omitted).           “Without this

explanation, the reviewing court cannot properly evaluate whether the ALJ

applied the correct legal standard or whether substantial evidence supports

his decisions, and the only recourse is to remand the matter for additional

investigation and explanations.” Mills v. Berryhill, No. 1:16-cv-25-MR, 2017

WL 957542, at *4 (W.D.N.C. Mar. 10, 2017) (Reidinger, J.) (citing Radford,

734 F.3d at 295).

VI.   CONCLUSION

      Because this Court lacks an adequate record of the basis for the ALJ’s

decision, it cannot conduct a meaningful review of that ruling. See Radford,

734 F.3d at 295. When assessing if the Plaintiff’s fibromyalgia is a medically

determinable impairment on remand, the ALJ must explain if Plaintiff meets

the 1990 Criteria or the 2010 Criteria, including whether the Plaintiff shows


                                      11
(1) a history of widespread pain; (2) repeated manifestations of six or more

fibromyalgia symptoms, signs, or co-occurring conditions; or (3) evidence

that other disorders that could cause these repeated manifestations of

symptoms, signs, or co-occurring conditions were excluded. See SSR 12-

2p, 2012 WL 3104869, at *2-3. Then the ALJ must discuss whether the

Plaintiff’s fibromyalgia medically equals a Listing, either alone or in

combination with another medically determinable impairment at step three.

See id. at *6.

                                   ORDER

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion for

Summary Judgment [Doc. 16] is GRANTED, and the Defendant’s Motion for

Summary Judgment [Doc. 19] is DENIED. Pursuant to the power of this

Court to enter judgment affirming, modifying or reversing the decision of the

Commissioner under Sentence Four of 42 U.S.C. § 405(g), the decision of

the Commissioner is REVERSED and the case is hereby REMANDED for

further administrative proceedings consistent with this opinion. A judgment

shall be entered simultaneously herewith.
                               Signed: March 3, 2020
      IT IS SO ORDERED.




                                       12
